 Case 2:19-ml-02905-JAK-FFM Document 171 Filed 07/07/20 Page 1 of 15 Page ID #:3972



1    KIRKLAND & ELLIS LLP
2    Matthew T. Regan, P.C. (pro hac vice)
     mregan@kirkland.com
3    300 North LaSalle
4    Chicago, IL 60654
     Telephone: 312-862-2000
5    Facsimile: 312-862-2200
6
     Counsel for TRW Automotive, Inc., ZF North
7    America, Inc., ZF TRW Automotive Holdings
     Corp., ZF Active Safety and Electronics U.S. LLC,
8
     and ZF Passive Safety Systems U.S. Inc.
9
     (additional counsel listed below)
10
11                          UNITED STATES DISTRICT COURT
12                         CENTRAL DISTRICT OF CALIFORNIA

13    In re: ZF-TRW Airbag Control Units )      Case No.: 2:19-ml-02905-JAK-FFM
      Products Liability Litigation      )
14                                       )      MDL No. 2905
15    ALL CASES                          )
                                         )      Judge: John A. Kronstadt
16                                       )
17                                       )      JOINT STATUS REPORT
                                         )      REGARDING ESTABLISHMENT OF
18                                       )      DEADLINE FOR COMPLETION OF
19                                       )      FACT DISCOVERY
                                         )
20
21
22
23
24
25
26
27
28

          JOINT STATUS REPORT RE ESTABLISHMENT OF DEADLINE FOR FACT DISCOVERY
 Case 2:19-ml-02905-JAK-FFM Document 171 Filed 07/07/20 Page 2 of 15 Page ID #:3973



1          Pursuant to Section I of the Joint Status Report filed by the parties on June 1, 2020
2    (Dkt. 128), the Parties1 submit this Joint Status Report regarding their collective and/or
3    respective views as to whether the Court should set any deadlines for the completion of
4    fact discovery at this time.2
5    I.    DISCOVERY TO DATE
6          The Court’s initial order in this Multidistrict Litigation (“MDL”) stayed all
7    then-outstanding disclosure and discovery proceedings, and stated that no further discovery
8    proceedings should be initiated. Notwithstanding that order, prior to the February 24, 2020
9    Initial Conference, certain Defendants agreed to voluntarily produce certain materials they
10   had produced to the National Highway Traffic Safety Administration (“NHTSA”)
11   concerning NHTSA’s investigation. Based on that agreement, Plaintiffs agreed not to
12   request other discovery from the Defendants or move the Court for any other discovery in
13   advance of the February 24 conference. The ZF TRW Defendants, the Honda Defendants,
14   the Hyundai and Kia Defendants, Mitsubishi Motors North America, Inc., and the Toyota
15   Defendants made those productions in March 2020, and the Toyota Defendants
16   supplemented their production in June 2020.
17         With the exception of the production of the aforementioned materials, following the
18   February 24 Initial Conference, the Court kept in place the initial stay of discovery, and
19   ordered that “the parties shall not be permitted to serve discovery requests until 14 days
20
     1
       Defendant Fiat Chrysler Automobiles, N.V. did not participate in the preparation of this
21   joint report because Plaintiffs named it as a Defendant for the first time in their May 26,
22   2020 Consolidated Class Action Complaint (Dkt. 120) and have not effectuated service
     yet. Plaintiffs contend that Defendant Fiat Chrysler Automobiles, N.V. was properly
23   served through its general manager, FCA US LLC, in compliance with California Code of
24   Civil Procedure. Counsel for FCA US LLC in this matter have not been retained to
     represent Fiat Chrysler Automobiles N.V., but as counsel for FCA US report that FCA US
25   is not the “general manager” of Fiat Chrysler Automobiles N.V.
26   2
       Defendants state that by participating in the process of meeting and conferring and
27   preparing this joint report, they do not waive, and expressly reserve, the right to challenge
28   this Court’s personal jurisdiction as to the claims made by any Plaintiff or class.
                                                  1
          JOINT STATUS REPORT RE ESTABLISHMENT OF DEADLINE FOR FACT DISCOVERY
 Case 2:19-ml-02905-JAK-FFM Document 171 Filed 07/07/20 Page 3 of 15 Page ID #:3974



1    after the Consolidated Complaint is filed.” March 6, 2020 Order Following Feb. 24, 2020
2    Case Mgmt. Conf. (Dkt. 106) ¶ 9.
3           Plaintiffs filed their Consolidated Complaint on May 26, 2020, and served their first
4    set of requests for production on the domestic entities among the ZF TRW Defendants, the
5    Honda Defendants, the Hyundai and Kia Defendants, and the Toyota Defendants, as well
6    as FCA US LLC and Mitsubishi Motors North America, Inc. on June 9. The requests
7    encompassed 55 separate requests to the ZF TRW Defendants and 45-48 separate requests
8    to each group of vehicle manufacturer defendants. Defendants’ responses to these requests
9    are currently due on July 9, 2020.
10          Defendants have not served discovery requests on Plaintiffs.
11   II.    ANTICIPATED MOTION PRACTICE
12          Defendants intend to move to dismiss the Consolidated Complaint pursuant to
13   Federal Rules of Civil Procedure 12(b)(2) and 12(b)(6). Defendants will file such motions
14   on or before July 27, 2020. See March 6 Order (Dkt. 106) ¶ 13.3
15          In addition, one or more Defendants anticipates moving to stay these proceedings,
16   including in light of NHTSA’s ongoing Engineering Analysis (NHTSA No. EA 19-001).
17   Any Defendant that so moves will do so on or before July 15, 2020. See June 1 Joint Status
18   Report (Dkt. 128) § III; June 16, 2020 Civil Minutes (Dkt. 143) at 1.
19   III.   POSITIONS REGARDING COMPLETION OF FACT DISCOVERY
20          A.    Defendants’ Position
21          Defendants do not believe the Court need order a deadline for completion of fact
22   discovery at this time, particularly in light of the upcoming motions.
23
     3
       The ST Defendants were not previously a party to any of the class actions filed or
24
     consolidated into this MDL, and were named, for the first time, in the Consolidated
25   Complaint filed on May 26, 2020. Pursuant to a stipulation with Plaintiffs, the
     ST Defendants shall file their individual motion to dismiss on or before August 17, 2020.
26
     June 30, 2020 Order re Stip. Regarding Service of Process on Foreign ST Defs. & Briefing
27   Schedule (Dkt. 165) ¶ 2. The ST Defendants respectfully submit that, at the very earliest,
     this date should be the starting point for any deadline the Court sets regarding discovery.
28
                                                  2
            JOINT STATUS REPORT RE ESTABLISHMENT OF DEADLINE FOR FACT DISCOVERY
 Case 2:19-ml-02905-JAK-FFM Document 171 Filed 07/07/20 Page 4 of 15 Page ID #:3975



1          In the January 21, 2020 Joint Preliminary Report, the parties suggested that (i) the
2    deadline for substantial completion of document production be set 12 months after
3    commencement of discovery; (ii) the fact discovery cut-off be set 6 months after the
4    deadline for substantial completion of document production; and (iii) the deadline for
5    service of written fact discovery requests be set so that responses would be due by the close
6    of fact discovery. Jan. 21, 2020 Joint Preliminary Report for Feb. 24, 2020 Initial Conf.
7    (Dkt. 80) at 16. Defendants believe that these approximate durations are likely still
8    reasonable, but believe the Court should await receipt and review of Defendants’ upcoming
9    stay motions (which should be fully briefed by the September 14 status conference) and
10   discuss the imposition of fact discovery deadlines at that conference.
11         B.     Plaintiffs’ Position
12         The fact discovery deadlines previously proposed to the Court in the January 21,
13   2020 Joint Preliminary Report should continue to apply to all Domestic Defendants.4
14         Fact discovery commenced on June 9, 2020, and a stay until the end of NHTSA’s
15   ongoing Engineering Analysis, or until after this Court rules on Rule 12 motions, will do
16   nothing except significantly delay the prosecution of this action.
17         An ongoing NHTSA investigation is not a reason to stay this litigation, as numerous
18   District Courts have held when several of the Defendants in this case made similar
19   arguments in other product defect cases. See In re Toyota Motor Corp. Hybrid Brake
20   Mktg., Sales Practices, & Prods. Liability Litig., 890 F. Supp. 2d 1210, 1223-24 (C.D. Cal.
21   2011) (finding that the primary jurisdiction doctrine was inapplicable even when a safety
22   recall was underway because the plaintiffs’ claims were based on consumer protection
23   statutes and common law, not the Motor Vehicle Safety Act); Glenn v. Hyundai Motor
24   Am., 2016 WL 3621280 (C.D. Cal. June 24, 2016) (finding that the primary jurisdiction
25
     4
       Plaintiffs and the ST Defendants have not yet engaged in a Rule 26 conference. While it
26
     is Plaintiffs position that the deadline for completion of fact discovery should be the same
27   for all Domestic Defendants, Plaintiffs will meet and confer with the ST Defendants on the
     fact discovery deadline as part of a Rule 26 conference.
28
                                                  3
          JOINT STATUS REPORT RE ESTABLISHMENT OF DEADLINE FOR FACT DISCOVERY
 Case 2:19-ml-02905-JAK-FFM Document 171 Filed 07/07/20 Page 5 of 15 Page ID #:3976



1
     doctrine was inapplicable because a recall alone would not provide the plaintiffs with all
2
     the relief they sought, and there is little authority to suggest that Congress intended NHTSA
3
     to have exclusive authority over automobile safety); see also In re: Takata Airbag Prods.
4
     Liability Litig., 2015 WL 12641693 at *2 (S.D. Fla. Sept. 23, 2015) (finding that a stay
5
     based on the primary jurisdiction of NHTSA “would be inappropriate given the nature of
6
     the claims before the Court” and finding that Plaintiffs’ claims, which included violations
7
     of RICO, the Magnuson-Moss Warranty Act, common and state law claims, and various
8
     state consumer protection statutes “fall within the conventional competence of the Court.”).
9
           With respect to the Foreign Defendants, Plaintiffs recognize that those entities had
10
     not appeared or been served until after the filing of the Consolidated Complaint and
11
     therefore did not participate in the preparation of the January 21, 2020 Joint Preliminary
12
     Report. Furthermore, Plaintiffs have entered stipulations regarding the waiver of service
13
     with all Foreign Defendants except Fiat Chrysler Automobiles N.V. These stipulations
14
     extend deadlines for the stipulating Defendants to respond to discovery and produce
15
     documents. See Dkts. 126, 165, 169. Considering this, Plaintiffs propose that the parties
16
     meet and confer in advance of the September 14, 2020 Status Conference and provide the
17
     Court with either a joint proposal or competing proposals regarding the deadline for
18
     completion of fact discovery with the Foreign Defendants on or before September 9, 2020.
19
20
           The parties will be prepared to address these proposals at the September 14 Status
21
     Conference.
22
23
24
25
26
27
28
                                                  4
          JOINT STATUS REPORT RE ESTABLISHMENT OF DEADLINE FOR FACT DISCOVERY
 Case 2:19-ml-02905-JAK-FFM Document 171 Filed 07/07/20 Page 6 of 15 Page ID #:3977



1    DATED: July 7, 2020               Respectfully submitted,
2                                      /s/ Matthew T. Regan, P.C.
3                                      KIRKLAND & ELLIS LLP
                                       Mark C. Holscher (SBN 139582)
4                                      mark.holscher@kirkland.com
5                                      555 South Flower Street
                                       Los Angeles, CA 90071
6                                      Telephone: 213-680-8400
7                                      Facsimile: 213-680-8500
8                                       Tammy A. Tsoumas (SBN 250487)
9                                       tammy.tsoumas@kirkland.com
                                        2049 Century Park East, Suite 3700
10                                      Los Angeles, CA 90067
11                                      Telephone: 310-552-4200
                                        Facsimile: 310-552-5900
12
13                                      Matthew T. Regan, P.C. (pro hac vice)
                                        mregan@kirkland.com
14                                      300 North LaSalle
15                                      Chicago, IL 60654
                                        Telephone: 312-862-2000
16                                      Facsimile: 312-862-2200
17
                                        Judson Brown, P.C. (pro hac vice)
18                                      jdbrown@kirkland.com
19                                      Michael A. Glick (pro hac vice)
                                        michael.glick@kirkland.com
20                                      Jason Wilcox (pro hac vice)
21                                      jason.wilcox@kirkland.com
                                        1301 Pennsylvania Avenue, N.W.
22
                                        Washington, D.C. 20004
23                                      Telephone: 202-389-5000
                                        Facsimile: 202-389-5200
24
25                                      Counsel for TRW Automotive, Inc., ZF
                                        North America, Inc., ZF TRW Automotive
26
                                        Holdings Corp., ZF Active Safety and
27                                      Electronics U.S. LLC, and ZF Passive
                                        Safety Systems U.S. Inc.
28
                                            5
         JOINT STATUS REPORT RE ESTABLISHMENT OF DEADLINE FOR FACT DISCOVERY
 Case 2:19-ml-02905-JAK-FFM Document 171 Filed 07/07/20 Page 7 of 15 Page ID #:3978



1
2                                       /s/ Eric Mattson
                                        SIDLEY AUSTIN LLP
3
                                        Lisa M. Gilford (SBN 171641)
4                                       lgilford@sidley.com
                                        Stacy Horth-Neubert (SBN 214565)
5
                                        shorthneubert@sidley.com
6                                       555 West Fifth Street
                                        Los Angeles, CA 90013
7
                                        Telephone: 213-896-6000
8                                       Facsimile: 213-896-6600
9
                                        Eric S. Mattson
10                                      emattson@sidley.com
11                                      One South Dearborn Street
                                        Chicago, IL 60603
12                                      Telephone: 312-853-7000
13                                      Facsimile: 312-853-7036

14                                      Counsel for American Honda Motor Co.,
15                                      Inc., Honda of America Mfg., Inc., and
                                        Honda R&D Americas, Inc.
16
17
18
19
20
21
22
23
24
25
26
27
28
                                            6
         JOINT STATUS REPORT RE ESTABLISHMENT OF DEADLINE FOR FACT DISCOVERY
 Case 2:19-ml-02905-JAK-FFM Document 171 Filed 07/07/20 Page 8 of 15 Page ID #:3979



1                                       /s/ Christopher M. Young
2                                       DLA PIPER LLP (US)
                                        Christopher M. Young (SBN 163319)
3
                                        christopher.young@dlapiper.com
4                                       Michelle Chung (SBN 312833)
                                        michelle.chung@dlapiper.com
5
                                        2000 Avenue of the Stars
6                                       Suite 400 North Tower
                                        Los Angeles, CA 90067
7
                                        Telephone: 310-595-3000
8                                       Facsimile: 310-595-3300
9
                                        Matthew A. Goldberg
10                                      mathew.goldberg@dlapiper.com
11                                      Nathan P. Heller
                                        nathan.heller@dlapiper.com
12                                      One Liberty Place
13                                      1650 Market Street
                                        Suite 5000
14                                      Philadelphia, PA 19103
15                                      Telephone: 215-656-3300
                                        Facsimile: 215-656-3301
16
17                                      Counsel for Hyundai Mobis Co., Ltd.

18
19
20
21
22
23
24
25
26
27
28
                                            7
         JOINT STATUS REPORT RE ESTABLISHMENT OF DEADLINE FOR FACT DISCOVERY
 Case 2:19-ml-02905-JAK-FFM Document 171 Filed 07/07/20 Page 9 of 15 Page ID #:3980



1                                       /s/ Lance A. Etcheverry
2                                       SKADDEN, ARPS, SLATE,
                                        MEAGHER & FLOM LLP
3
                                        Lance A. Etcheverry (SBN 199916)
4                                       lance.etcheverry@skadden.com
                                        Caroline Van Ness (SBN 281675)
5
                                        caroline.vanness@skadden.com
6                                       Matthew J. Tako (SBN 307013)
                                        matthew.tako@skadden.com
7
                                        525 University Avenue, Suite 1400
8                                       Palo Alto, CA 94301
9                                       Telephone: 650-470-4500
                                        Facsimile: 650-470-4570
10
11                                      John Beisner (SBN 81571)
                                        john.beisner@skadden.com
12                                      1440 New York Avenue N.W.
13                                      Washington, D.C. 20005
                                        Telephone: 202-371-7000
14                                      Facsimile: 202-393-5760
15
                                        Counsel for Hyundai Motor America, Inc.
16                                      and Kia Motors America, Inc.
17
18
19
20
21
22
23
24
25
26
27
28
                                            8
         JOINT STATUS REPORT RE ESTABLISHMENT OF DEADLINE FOR FACT DISCOVERY
     Case 2:19-ml-02905-JAK-FFM Document 171 Filed 07/07/20 Page 10 of 15 Page ID
                                      #:3981


1                                        /s/ Michael Mallow
2                                        SHOOK, HARDY & BACON LLP
                                         Michael Mallow
3
                                         mmallow@shb.com
4                                        Rachel Straus
                                         rstraus@shb.com
5
                                         2049 Century Park East, Suite 3000
6                                        Los Angeles, CA 90067
                                         Telephone: 424-285-8330
7
                                         Facsimile: 424-204-9093
8
9                                        Amir Nassihi
                                         anassihi@shb.com
10                                       One Montgomery, Suite 2600
11                                       San Francisco, CA 94104
                                         Telephone: 415-544-1900
12                                       Facsimile: 415-391-0281
13
                                         BOWMAN AND BROOKE LLP
14                                       Vincent Galvin (SBN 104448)
15                                       vincent.galvin@bowmanandbrooke.com
                                         1741 Technology Drive, Suite 200
16                                       San Jose, CA 95110
17                                       Telephone: 408-279-5393
                                         Facsimile: 408-279-5845
18
19                                       Mark V. Berry (SBN 70162)
                                         mark.berry@bowmanandbrooke.com
20                                       970 West 190th Street, Suite 700
21                                       Torrance, CA 90502
                                         Telephone: 310-768-3068
22                                       Facsimile: 310-719_1019
23
                                         Counsel for Toyota Motor North America,
24                                       Inc., Toyota Motor Sales, U.S.A., Inc.,
25                                       Toyota Motor Engineering &
                                         Manufacturing North America, Inc.
26
27
28
                                             9
          JOINT STATUS REPORT RE ESTABLISHMENT OF DEADLINE FOR FACT DISCOVERY
     Case 2:19-ml-02905-JAK-FFM Document 171 Filed 07/07/20 Page 11 of 15 Page ID
                                      #:3982


1                                        /s/ Brandi L. Burke
2                                        THOMPSON COBURN LLP
                                         Kathy A. Wisniewski
3
                                         kwisniewski@thompsoncoburn.com
4                                        Stephen A. D’Aunoy
                                         kwisniewski@thompsoncoburn.com
5
                                         Thomas L. Azar, Jr.
6                                        tazar@thompsoncoburn.com
                                         Brandi L. Burke
7
                                         bburke@thompsoncoburn.com
8                                        One US Bank Plaza
9                                        St. Louis, MO 63101
                                         Telephone: 314-552-6000
10                                       Facsimile: 314-552-7000
11
                                         Kacey R. Riccomini (SBN 292340)
12                                       kriccomini@thompsoncoburn.com
13                                       2029 Century Park East, Suite 1900
                                         Los Angeles, CA 90067
14                                       Telephone: 310-282-2500
15                                       Facsimile: 310-282-2501

16                                       Counsel for FCA US LLC
17
18                                       /s/ Douglas W. Robinson
19                                       PALMIERI, TYLER, WIENER,
                                         WILHELM & WALDRON LLP
20
                                         Douglas W. Robinson (SBN 255909)
21                                       drobinson@ptwww.com
                                         Christopher J. Green (SBN 295874)
22
                                         cgreen@ptwww.com
23                                       1900 Main Street, Suite 700
                                         Irvine, CA 92614
24
                                         Telephone: 949-851-9400
25                                       Facsimile: 949-825-5401
26
                                         Counsel for Mitsubishi Motors North
27                                       America, Inc.
28
                                            10
          JOINT STATUS REPORT RE ESTABLISHMENT OF DEADLINE FOR FACT DISCOVERY
     Case 2:19-ml-02905-JAK-FFM Document 171 Filed 07/07/20 Page 12 of 15 Page ID
                                      #:3983


1                                        /s/ Jodi K. Swick
2                                        Jodi K. Swick (SBN 228634)
                                         jodi.swick@mhllp.com
3
                                         McDOWELL HETHERINGTON LLP
4                                        1 Kaiser Plaza, Ste. 340
                                         Oakland, CA 94612
5
                                         Telephone: 510.628.2145
6                                        Facsimile: 510.628.2146
7
                                         Alec S. DiMario (SBN 309811)
8                                        alec.dimario@mhllp.com
9                                        McDOWELL HETHERINGTON LLP
                                         1055 E. Colorado Blvd., Ste. 500
10                                       Pasadena, CA 91106
11                                       Telephone: 213.631.4059
                                         Facsimile: 510.628.2146
12
13                                       Thomas F.A. Hetherington
                                         tom.hetherington@mhllp.com
14                                       Kendall J. Burr
15                                       kendall.burr@mhllp.com
                                         Robert P. Debelak III
16                                       bobby.debelak@mhllp.com
17                                       McDOWELL HETHERINGTON LLP
                                         1001 Fannin St., Ste. 2700
18                                       Houston, TX 77002
19                                       Telephone: 713.337.5580
                                         Facsimile: 713.337.8850
20
21                                       Emily K. Liu
                                         emily.liu@mhllp.com
22                                       McDOWELL HETHERINGTON LLP
23                                       2000 East Lamar Blvd., Ste. 780
                                         Arlington, TX 76006
24                                       Telephone: 817.635.7300
25                                       Facsimile: 817.635.7308

26                                      Counsel for Defendants
27                                      STMicroelectronics, Inc.,
                                        STMicroelectronics N.V., and
28                                      STMicroelectronics International N.V.
                                           11
          JOINT STATUS REPORT RE ESTABLISHMENT OF DEADLINE FOR FACT DISCOVERY
     Case 2:19-ml-02905-JAK-FFM Document 171 Filed 07/07/20 Page 13 of 15 Page ID
                                      #:3984


1                                        /s/ Roland Tellis
2                                        BARON & BUDD, P.C.
                                         Roland Tellis (SBN 186269)
3
                                         rtellis@baronbudd.com
4                                        David Fernandes (SBN 280944)
                                         dfernandes@baronbudd.com
5
                                         Adam Tamburelli (SBN 301902)
6                                        atamburelli@baronbudd.com
                                         15910 Ventura Boulevard, Suite 1600
7
                                         Encino, CA 91436
8                                        Telephone: 818-839-2333
9                                        Facsimile: 818-986-9698

10                                       LIEFF CABRASER HEIMANN &
11                                       BERNSTEIN, LLP
                                         David Stellings (pro hac vice)
12                                       dstellings@lchb.com
13                                       John T. Nicolaou (pro hac vice)
                                         jnicolaou@lchb.com
14                                       Katherine McBride
15                                       kmcbride@lchb.com
                                         250 Hudson Street, 8th Floor
16                                       New York, New York 10013-1413
17                                       Telephone: 212.355.9500

18                                       LIEFF CABRASER HEIMANN &
19                                       BERNSTEIN, LLP
                                         Elizabeth J. Cabraser (SBN 83151)
20                                       ecabraser@lchb.com
21                                       Nimish R. Desai (SBN 244953)
                                         ndesai@lchb.com
22                                       275 Battery Street, 29th Floor
23                                       San Francisco, CA 94111-3339
                                         Telephone: 415.956.1000
24
25                                       Co-Lead Counsel for Plaintiffs

26
27
28
                                             12
          JOINT STATUS REPORT RE ESTABLISHMENT OF DEADLINE FOR FACT DISCOVERY
     Case 2:19-ml-02905-JAK-FFM Document 171 Filed 07/07/20 Page 14 of 15 Page ID
                                      #:3985


1                              SIGNATURE OF CERTIFICATION
2          Pursuant to Civil L.R. 5-4.3.4(a)(2)(i), the filer attests that all other signatories listed,
3    and on whose behalf the filing is submitted, concur in the filing’s content and have
4    authorized the filing.
5
6     DATED: July 7, 2020                      /s/ Matthew T. Regan P.C.
                                               Counsel for TRW Automotive, Inc., ZF
7                                              North America, Inc., ZF TRW Automotive
8                                              Holdings Corp., ZF Active Safety and
                                               Electronics U.S. LLC, and ZF Passive
9                                              Safety Systems U.S. Inc.
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     Case 2:19-ml-02905-JAK-FFM Document 171 Filed 07/07/20 Page 15 of 15 Page ID
                                      #:3986


1                                 CERTIFICATE OF SERVICE
2          I certify that on July 7, 2020, a copy of the foregoing JOINT STATUS REPORT
3    REGARDING ESTABLISHMENT OF DEADLINE FOR COMPLETION OF FACT
4    DISCOVERY was served electronically through the Court’s electronic filing system upon
5    all parties appearing on the Court’s ECF service list.
6
7     DATED: July 7, 2020                    /s/ Matthew T. Regan P.C.
                                             Counsel for TRW Automotive, Inc., ZF
8                                            North America, Inc., ZF TRW Automotive
9                                            Holdings Corp., ZF Active Safety and
                                             Electronics U.S. LLC, and ZF Passive
10                                           Safety Systems U.S. Inc.
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
